DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 7, 9 – 11, 16 - 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the musical piece data used for reproducing the musical piece” in line 12. The limitation lacks proper antecedent basis and it is unclear how a musical piece reproduction length is determined based on the musical piece data, and using it to determine a discrepancy in a comparison, since the musical piece data to make the determination has not been previously established, rendering the claim indefinite. Examiner presumes applicant intended the limitation to be “musical piece data of the musical piece used for reproducing the musical piece”, and thus is interpreted as such. Appropriate correction is required.
Claim 1 further recites the limitation “moderate” in line 16. The term "moderate" is a relative term and is subjective since the meaning can vary from one user to another, 
Claim 1 further recites the limitations “greater than a standard” in line 16 and “less than a standard” in line 17. The term "standard" is a relative term and is subjective since the meaning can vary from one user to another, for example when determining the discrepancy between reproduction lengths standard could mean to one user as a comparison to one length amount such as one second of time, or could mean to another user as a comparison to another length of time such as 10 seconds, or could mean to another user that the comparison is to a threshold amount of time length, which renders the metes and bounds of claim unclear as to what the discrepancy between reproduction lengths is being compared to in order to select a type of motion graphics.   Appropriate correction is required.
Claims 4 – 7 and 9 - 10 depend directly or indirectly from claim 1, do not resolve the indefiniteness and are rejected for the same reasons as claim 1.
Claim 11 recites the limitation “the musical piece data used for reproducing the musical piece” in line 10. The limitation lacks proper antecedent basis and it is unclear how a musical piece reproduction length is determined based on the musical piece 
Claim 11 further recites the limitation “moderate” in line 14. The term "moderate" is a relative term and is subjective since the meaning can vary from one user to another, for example it could mean few changes of the motion graphics relative to complicated changes, or how much of an amount of graphics changes since moderate to one user can mean not much changes whereas to another user moderate can mean more of an amount of changes, or whether or not the term moderate is related to a rate of change of the motion graphics over time and since moderate to one user can mean a slower rate of change whereas to another user moderate can mean a faster rate of change, which renders the metes and bounds of claim unclear as to what is changing. Appropriate correction is required.
Claim 11 further recites the limitations “greater than a standard” in line 14-15 and “less than a standard” in line 15. The term "standard" is a relative term and is subjective since the meaning can vary from one user to another, for example when determining the discrepancy between reproduction lengths standard could mean to one user as a comparison to one length amount such as one second of time, or could mean to another user as a comparison to another length of time such as 10 seconds, or could mean to another user that the comparison is to a threshold amount of time length, which renders the metes and bounds of claim unclear as to what the discrepancy between 
Claims 16 – 21 depend directly or indirectly from claim 11, do not resolve the indefiniteness and are rejected for the same reasons as claim 11.
Claim 22 recites the limitation “the musical piece data used for reproducing the musical piece” in line 17. The limitation lacks proper antecedent basis and it is unclear how a musical piece reproduction length is determined based on the musical piece data, and using it to determine a discrepancy in a comparison, since the musical piece data to make the determination has not been previously established, rendering the claim indefinite. Examiner presumes applicant intended the limitation to be “musical piece data of the musical piece used for reproducing the musical piece”, and thus is interpreted as such. Appropriate correction is required.
Claim 22 further recites the limitation “moderate” in line 20. The term "moderate" is a relative term and is subjective since the meaning can vary from one user to another, for example it could mean few changes of the motion graphics relative to complicated changes, or how much of an amount of graphics changes since moderate to one user can mean not much changes whereas to another user moderate can mean more of an amount of changes, or whether or not the term moderate is related to a rate of change of the motion graphics over time and since moderate to one user can mean a slower rate of change whereas to another user moderate can mean a faster rate of change, which renders the metes and bounds of claim unclear as to what is changing. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquirer configured to acquire lyrics data”; “a display controller configured to display…motion graphics”, and “determine a discrepancy between… reproduction lengths”, and “select a type of motion graphics”, in claim 1, “the display controller is configured to select a type of motion graphics that corresponds to a word”, in claim 5, “the display controller is configured to input…the lyrics…to a classifier”, in claim 6, “the display controller is configured to select, for each of sections”, “the display controller is configured to select a type of motion graphics that fits a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification paragraphs 19, 26, fig. 2 as a processor or computer device executing instructions, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
Claims 1, 4 – 7, 9 – 11, 16 - 22 have no prior art rejection and the independent claims as understood by the examiner are not taught by or obvious over the prior art and would be allowable if the claims are rewritten to overcome the rejections under 35 USC § 112 as set forth in this Office action. While the closest prior art being Mankovitz (U.S. Patent Publication 5,465,240), Katahito (Japanese Patent Application Publication JP2007-248916), Tagawa et al. (U.S. Patent Application Publication 2003/0200452), and Harada et al. (U.S. Patent Application Publication 2010/0293464), teaches selecting and displaying lyrics graphics of a song synchronized with playback of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DAVID SIEGEL/           Examiner, Art Unit 2653      

/FAN S TSANG/           Supervisory Patent Examiner, Art Unit 2653